  Case 18-25823       Doc 40   Filed 02/11/19 Entered 02/11/19 15:27:57         Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                     )              BK No.:    18-25823
Brittany C. Malone                         )
                                           )              Chapter: 13
                                           )
                                                          Honorable LaShonda Hunt
                                           )
                                           )
               Debtor(s)                   )

                           Order Dismissing Case for Unreasonable Delay

       This matter coming before the Court on Trustee's Motion to Dismiss for Unreasonable Delay,
the Court having heard the facts and the arguments of Counsel,

IT IS HEREBY ORDERED:



This case is dismissed.




                                                       Enter:


                                                                Honorable LaShonda A. Hunt
Dated: February 11, 2019                                        United States Bankruptcy Judge

 Prepared by counsel of Movant:
 Office of the Chapter 13 Trustee

 Marilyn O. Marshall

 Suite 800

 224 South Michigan Avenue

 Chicago, IL 60604-2500

 (312) 431-1300
